Election/Restrictions
Claims 1-20 are allowable. The restriction requirement Group II (claim 13-20), as set forth in the Office action mailed on 10/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II (claims 13-20) is withdrawn. Claims 13-20, directed to a method for manufacturing the catalyst slurry for fuel cells of claim 1 is withdrawn from further consideration because claims 13-20 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoin claims 13-20

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Ye (US 2020/0036012) is a prior art of record. Ye discloses cathode catalyst layer for electrochemical fuel cells ([0012]) with a cathode catalyst layer with a first catalyst sublayer comprising a catalyst, a first ionomer and s second ionomer ([0013]), wherein the average length of side chains of the second ionomer is longer than an average length of side chins of the first ionomer ([0014], chemical structures (1) and chemical structure (2)). However, Ye is silent to the location of the first ionomer and the second ionomer with respect to the instant claimed structure of the electrode catalyst i.e. “the electrode catalyst formed as catalyst particles comprising micropores… the electro catalyst comprises an outer surface, and mesopores formed to extend inward from the outer surface to a designated depth; the ionomer layer comprises a first ionomer formed on the outer surface of the electrode catalyst in which the micropores are located, and a second ionomer formed on inner surfaces of the mesopores.” Therefore, the difference in the location of the first and second ionomer with respect to the electrode catalyst is not disclosed by Ye or is there an obvious reason for one of ordinary skill within the art at the time of the effective filling date of the invention for Ye to arrive at the instant claimed structure. Madden (US 2013/0157169) is another prior art of record. Madden discloses a fuel formed on the outer surface of the electrode catalyst in which the micropores are located. Now, while not common electrode catalyst are known in the art to have mesopores and micropores as discussed within Takahashi (US 2017/0338496) within paragraphs [0010] and [0099]-[0101]. However, this would not remedy the issue of the first ionomer formed on the outer surface of the electrode catalyst in which the micropores are located. Therefore, the instant claimed invention is deemed novel and non-obvious for all of the limitations. This is best illustrated within instant figure 2, while not to be limited by instant figure 2. Thus, the instant claimed invention is deemed novel and non-obvious and contributes to the art of catalyst slurry for fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724